719 S.E.2d 18 (2011)
STATE
v.
Clyde Kirby WHITLEY.
No. 168P09-7.
Supreme Court of North Carolina.
November 9, 2011.
Clyde Kirby Whitley, White Deer, for Whitley, Clyde Kirby.
Kathleen N. Bolton, Assistant Attorney General, for State of NC.
Robert A. Evans, Jr., District Attorney, for State of NC.
*19 The following order has been entered on the motion filed on the 5th of October 2011 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 9th of November 2011."